DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 96-116 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 110 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 110 is drawn to the method of claim 96, wherein the amplification is carried out for a sufficient number of cycles to equalize target amplicon copy number across target and across samples.
Applicant did not provide a description of any method in which target copy numbers are equalized across different samples, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 97 is drawn to the method of claim 96 wherein the method employs said forward primer comprising said first nucleotide tag. However, claim 96 requires a forward primer comprising a first nucleotide tag, therefore claim 97 does not further limit claim 96.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The limitation of claim 96 “…the method is capable of producing a plurality of target amplicons wherein at least 50 percent of the target amplicons are present at greater than 50 percent of the average number of copies of target amplicons and less than 2-fold the average number of copies of target amplicons” is interpreted as an intended use limitation, since this limitation does not require production of a plurality of amplicons with the claimed properties.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 96-98, 100-109, 111, 113, 115 and 116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binladen et al. (PLOS One, vol. 2, e197, pp. 1-9 plus Supplement S1, 2007; cited in the IDS), Neilan et al. (Nucl. Acids Res., vol. 25, pp. 2938-2939, 1997; cited in the IDS) and Nickerson et al. (US 2009/0163366 A1; filed December 2007; cited in the IDS).
A) Regarding claims 96-98, Binladen et al. teach a method of amplifying a plurality of target nucleic acids in a plurality of samples, the method comprising:
preparing an amplification mixture for each target nucleic acid, said amplification mixture comprising (Fig. 1)
a forward primer comprising a target-specific portion (Fig. 1; Table 1; page 3, paragraphs 2-4); 
a reverse primer comprising a target-specific portion, wherein the forward primer additionally comprises a first nucleotide tag and/or the reverse primer additionally comprises a second nucleotide tag, wherein the forward and reverse primers anneal to sites in the target nucleic acids that are separated by intervening target nucleotide sequence (Fig. 1; Table 1; page 3, paragraphs 2-4; where the tags are also barcodes); and 
subjecting each amplification mixture to amplification to produce a plurality of target amplicons comprising tagged target nucleotide sequences, each comprising first and/or second nucleotide tags flanking the target nucleotide sequence, and at least one barcode nucleotide sequence at the 5' or 3' end of the target amplicon (Fig. 1; page 3, paragraphs 5 and 6).
Regarding claim 100, Binladen et al. teach genomic DNA (page 3, fifth paragraph).
Regarding claim 102, Binladen et al. teach that the tags = barcodes identify a particular sample (Fig. 1, Table 2).
Regarding claims 104 and 105, Binladen et al. teach plurality of forward primers in each sample having the sane nucleotide tag (Fig. 1; page 3, fifth paragraph).
Regarding claim 107, Binladen et al. teach amplification of 13 targets in 140 samples (Table 2).
Regarding claims 108 and 109, Binladen et al. teach amplification for at least 25 cycles (page 3, last paragraph).
Regarding claims 111 and 115, Binladen et al. teach recovering the amplicons (page 3, last paragraph).
Regarding claim 113, Binladen et al. teach preparing the target nucleic acid for sequencing (page 3, last paragraph; page 5, first paragraph).
Regarding claim 116, Binladen et al. teach preparation of more than 1000 reaction mixtures (Table 2).
B) Binladen et al. teach addition of barcoded sequence to a sample in a single primer, but do not teach addition of a barcode using two different primers.
However, addition of sequences to 5’-ends of nucleic acids using more than one primer was known in the art at the time of the invention.
Regarding claims 96-98 and 103, Neilan et al. teach addition of a label to a nucleic acid by amplifying the target nucleic acid in a reaction mixture containing a forward primer comprising a target-specific portion and a tag, a reverse primer and a third primer comprising a label and a universal sequence (page 2938, second paragraph; Fig. 1 and 2).
Regarding claim 96, Neilan et al. teach the concentration of barcode primer being 10-100 times the concentration of forward primer (page 2938, second paragraph; Fig. 2).
Regarding claim 101, Neilan et al. teach barcode sequence which does not anneal to a target nucleic acid (page 2938, second paragraph).
Regarding claim 106, neither Neilan et al. do not teach first adding label (=barcode) primer to the sample. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have optimized the reaction conditions for optimal performance, which includes sequence of reactant addition. Thus, an ordinary practitioner would have recognized that the sequence of primer and other reactant addition could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific primer addition was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
	Further, as stated in MPEP 2144.04 IV. C:
“C.    Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
	Nickerson et al. teach addition of barcoding sequences to cDNA to be sequenced using amplification with universal primer sequences added to the sample (Fig. 2; page 2, 3, [0031]; page 3, [0053]-[0055]).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have performed barcoding of Binladen et al. in the way of adding additional tailed primers as suggested by Neilan et al. and Nickerson et al., since the one-step process is equivalent to the two-step process using universal primers. Further, the samples of Binladen et al. could have been barcoded with two tags, as suggested by Nickerson et al., to indicate different treatment conditions, diseases, etc.
Claims 99, 112 and 114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binladen et al. (PLOS One, vol. 2, e197, pp. 1-9 plus Supplement S1, 2007; cited in the IDS), Neilan et al. (Nucl. Acids Res., vol. 25, pp. 2938-2939, 1997; cited in the IDS) and Nickerson et al. (US 2009/0163366 A1; filed December 2007; cited in the IDS) as applied to claim 96 above, and further in view of Heid et al. (WO 2007/044091 A1; published April 2007; cited in the IDS).
A) Binladen et al., Neilan et al. and Nickerson et al. do not teach performing amplification reactions in a microfluidic device, cDNA as a target or more than three primers.
	B) Regarding claims 99, 112 and 114, Heid et al. teach analysis using microfluidic partitioning devices, in which more than 100 amplification reaction mixtures can be prepared and targets amplified ([0005]; [0063]; [0066]; [0067]; [0068]-[0070];[0091]-[0093]; [0095]).
Regarding claim 99, Heid et al. teach cDNA samples ([0055]).
Regarding claim 112, Heid et al. teach using four primers ([0007]; [0064]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the microfluidic device of Heid et al. in the method of Binladen et al., Neilan et al. and Nickerson et al. The motivation to do so would have been that amplification of multiple targets from thousands different samples could be performed in a single device with automated reagent delivery controls, allowing preparation of large number of samples for sequencing with reduced time and expense.
Double Patenting
Claim 115 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 111. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 96-98 and 101-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, 18, 24, 25 and 38 of U.S. Patent No. 8,691,509. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are obvious over claims of the ‘509 patent.
A) Instant claim 96 is drawn to a method for amplifying a plurality of target nucleic acids, the method comprising: 
preparing an amplification mixture for each target nucleic acid, said amplification mixture comprising: 
a forward primer comprising a target-specific portion; 
a reverse primer comprising a target-specific portion, wherein the forward primer additionally comprises a first nucleotide tag and/or the reverse primer additionally comprises a second nucleotide tag, wherein the forward and reverse primers anneal to sites in the target nucleic acids that are separated by intervening target nucleotide sequence; and
 at least one barcode primer comprising a barcode nucleotide sequence and a first or second nucleotide tag-specific portion, wherein the concentration of the barcode primer is at least 2-fold the concentration of the forward or reverse primer, wherein more than 100 amplification mixtures are prepared; 
subjecting each amplification mixture to amplification to produce a plurality of target amplicons comprising tagged target nucleotide sequences, each comprising first and/or second nucleotide tags flanking the target nucleotide sequence, and at least one barcode nucleotide sequence at the 5′ or 3′ end of the target amplicon, wherein, when the target nucleic acids are genomic DNA, the method is capable of producing a plurality of target amplicons wherein at least 50 percent of the target amplicons are present at greater than 50 percent of the average number of copies of target amplicons and less than 2-fold the average number of copies of target amplicons.
Claim 1 of the ‘509 patent is drawn to a method for amplifying a plurality of target nucleic acids, the method comprising: 
preparing an amplification mixture for each target nucleic acid, said amplification mixture comprising: 
a forward primer comprising a target-specific portion; 
a reverse primer comprising a target-specific portion, wherein the forward primer additionally comprises a first nucleotide tag and/or the reverse primer additionally comprises a second nucleotide tag, wherein the forward and reverse primers anneal to sites in the target nucleic acids that are separated by intervening target nucleotide sequence; and 
at least one barcode primer comprising a barcode nucleotide sequence and a first or second nucleotide tag-specific portion, wherein the concentration of the barcode primer is at least-5 fold the concentration of the forward or reverse primer, wherein more than 100 amplification mixtures are prepared; 
subjecting each amplification mixture to amplification to produce a plurality of target amplicons comprising tagged target nucleotide sequences, each comprising first and/or second nucleotide tags flanking the target nucleotide sequence, and at least one barcode nucleotide sequence at the 5' or 3' end of the target amplicon, wherein at least 50 percent of the target amplicons are present at greater than 50 percent of the average number of copies of target amplicons and less than 2-fold the average number of copies of target amplicons.
Therefore claim 1 of the ‘509 patent anticipates instant claim 96. Instant claims 97, 98, 112, 101-111, 113, 114, 115 and 116 are anticipated by claims 2-4, 6-16, 18, 24, 25 and 38 of the ‘509 patent.
Claims 99 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, 18, 24, 25 and 38 of U.S. Patent No. 8,691,509 of in view of Heid et al. (WO 2007/044091 A1; published April 2007; cited in the IDS).
A) Claims of the ‘509 patent do not specifically teach using genomic DNA or cDNA.
B) Regarding claims 99 and 100, Heid et al. teach analysis using microfluidic partitioning devices, in which more than 100 amplification reaction mixtures can be prepared and targets amplified ([0005]; [0063]; [0066]; [0067]; [0068]-[0070];[0091]-[0093]; [0095]), where the targets can originate from genomic DNA or cDNA ([0055]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used targets obtained either from genomic DNA or cDNA for sequencing, depending on the goals of the project. For example, sequencing of genomic DNA would enable detection of genomic mutations, while sequencing of cDNA would permit detection of mutations in mRNA, for example.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 21, 2022